DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trends of the triangular prisms in claims 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-5, 8, 12, 13, and 15 are objected to because of the following informalities:  
It is suggested to amend “at least one said tabbing ribbon” to “at least one of said plurality of tabbing ribbons” for form and clarification of language.
It is suggested to amend the limitations in claims 2 and 3 from “the result of the light redirecting film’s width subtracting the width of the tabbing ribbon on which the light redirecting film is disposed” to “the width of the light redirecting film is equals to or less than 0.2 mm greater than the width of the tabbing ribbon on which the light redirecting film is disposed” for form and clarification of language.
It is further suggested to amend “the tabbing ribbon” in claims 2-5 to “the at least one of said plurality of tabbing ribbons” for consistency and form.
It is suggested to remove the extra period at the end of claim 3.
It is suggested to amend “the area of the tabbing ribbon’s orthographic projections on a solar cell onto which the tabbing ribbons are disposed” to “the plurality of tabbing ribbons cover 3% to 6% of a surface area of a corresponding solar cell of the plurality of solar cells on which the plurality of tabbing ribbons are disposed” for form and clarification of language.
Claims 12 and 13 recite “lines perpendicular to the triangular prisms’ smallest cross sections” in lines 1-2. It is suggested to amend the limitation to “lines perpendicular to peaks of the triangular prisms are defined to be trends of the triangular prisms” for form and clarification of language.
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the light receiving side of the plurality of solar cells", “the light receiving surfaces of the plurality of solar cells”, “the on-the-cell portion”, the interface between the light transmitting element and the air” in lines 3, 7, 9, and 12, respectively.  There is insufficient antecedent basis for these limitations in the claim as no light receiving side of the plurality of solar cells, no light receiving surfaces of the plurality of solar cells, no on-the-cell portion, no particular interface between the light transmitting element and air were previously recited in the claim.
Claim 1 also recites the limitation “the surfaces of the solar cells” in line 13. It is unclear which of the surfaces of the solar cells is being referenced in the limitation as no plurality of surfaces of the solar cells were previously recited besides the light receiving side of the plurality of solar cells. Therefore, the limitation lacks antecedent basis in the claim. Appropriate correction is required.
Claim 3 recites the limitation "a light redirecting film’s" in line 2.  It is unclear if the same or different light redirecting film that was previously recited in claim 1 from which claim 3 depends upon is referenced by the limitation. For the purpose of examination, the limitation is interpreted to be directed to the same light redirecting film as set forth in claim 1. Appropriate correction is required.
Claim 4 recites the limitation "a light redirecting film" in line 1.  It is unclear if the same or different light redirecting film that was previously recited in claim 1 from which claim 4 depends upon is referenced by the limitation. For the purpose of examination, the limitation is interpreted to be directed to the same light redirecting film as set forth in claim 1. Appropriate correction is required.
Claim 5 recites the limitation "the tabbing ribbon portions between the solar cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim as no tabbing ribbon portions between the solar cells have been previously established. It was only recited in claim 1 that a plurality of tabbing ribbons are disposed on the light receiving surfaces of the plurality of solar cells and does not mention there are portions between the solar cells. Appropriate correction is required.
Claim 8 recites the limitation "the area of the tabbing ribbons’ orthographic projections on a solar cell" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as no area of the tabbing ribbons’ orthographic projections on a solar cell have been previously established. It is also unclear if “the tabbing ribbons” as recited in claim 8 are encompassed by the plurality of tabbing ribbons as recited in claim 1 as it appears to not reference any of the solar cells mentioned in claim 1. Appropriate correction is required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “the vertex angles of the triangular prisms are within a range between 100o and 140 o”, and the claim also recites “preferably within a range between 110 o  and 130 o”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “trend” in claims 12 and 13 is used by the claim to mean “a line that touches the peak of the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “a gel content of greater than 10%”, and the claim also recites “preferably has a gel content of greater than 20%, more preferably has a gel content of greater than 50%”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 recites the limitation "the two sides in the thickness direction of the insulating substrate layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim as no two sides in the thickness direction of the insulating substrate layer has been established in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 2, 4, 5, 7, 8, 10-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US 2017/0365727) in view of Kardauskas (US 5,994,641).
Regarding claim 1, Ishiguro discloses a solar cell module (1; see Figure 1), comprising: 
a plurality of solar cells (11); 
a light transmitting element (80; [0041]) disposed on the light receiving side of the plurality of solar cells (see Figure 2); 
a front encapsulant layer (70A) between the plurality of solar cells and the light transmitting element (see Figure 2); 
a plurality of tabbing ribbons (conductive member 22) disposed on the light receiving surfaces of the plurality of solar cells for connecting the plurality of solar cells (see Figures 1 and 2; [0028]); and 
a light redirecting film (light diffusing member 23) disposed upon the on-the-cell portion of at least one said tabbing ribbon ([0066]); 
the light redirecting film comprises an optical structure layer (ridges portion of the polymer layer 23B) facing the light transmitting element (see Figure 5; [0067]), for reflecting light toward the interface between the light transmitting element and the air (it is disclosed light is reflected to the oblique direction that is reflected again by the second principal surface of the front surface protective member 80 and enters the solar cell 11; [0067]), which light is 
While Ishiguro does not expressly disclose the thickness of the light redirecting film is between 20 µm and 115 µm, the reference discloses the light redirecting film (23) has a thickness of 120 microns, in an example ([0067]).
Kardauskas discloses a solar cell module (2) comprising a light redirecting film (see Figure 3) having a thickness in the range of 4 to 10 mils (101.6 to 254 microns) for the polymer substrate and 30 to 50 nm as the metal coating (C7/L47-64).
As Ishiguro is not limited to any specific examples of the thickness of the light redirecting film and as the thickness of a light redirecting film between 102 and 254 microns was well known in the art before the effective filing date of the claimed invention, as evidenced by Kardauskas above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a suitable thickness for the light redirecting film, including a thickness between 102 and 254 microns in the device of Ishiguro.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

While modified Ishiguro does not expressly disclose the gram weight of the front encapsulant layer is between 400 g/m2 and 500 g /m2, Ishiguro discloses the front encapsulant layer can be made from polypropylene (0044]) and have a thickness of 0.6 mm ([0080]), where polypropylene has a density of around 0.9 g/cm3 (as evidenced by Omnexus), which equates to around 540 g/m2. 
As the positioning of the tab lines (and therefore number of tab lines on the surface) and the efficiency of the overall device are variables that can be modified, among others, by adjusting said thickness of the front encapsulant layer with respect to the total thickness of the front encapsulant layer and the front surface protective member, as set forth in Ishiguro ([0117]-[0120] and [0142]), with the number of tab lines and efficiency of the overall device increasing as the total thickness of the front encapsulant layer with the thickness of the front surface protective member decreasing, the precise thickness of the front encapsulant layer (and thus, gram weight of the front encapsulant layer) would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed thickness of the front encapsulant layer cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the thickness of the front encapsulant layer with respect to the thickness of the front surface protective member in the apparatus of modified Ishiguro to obtain the desired In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 2, modified Ishiguro discloses all the claim limitations as set forth above, and further discloses the width of the tabbing ribbons is less than or equal to 1.0mm (in an example, the width of the tab line is 1mm in the Tables 1 and 2), but the reference does not expressly disclose the result of the light redirecting film's width subtracting the width of the tabbing ribbon on which the light redirecting film is disposed is within a range of 0 to 0.2 mm.
As the efficiency of the device and amount of light absorbed by the solar cell are variables that can be modified, among others, by adjusting said width of the light redirecting film that is formed on the tab line in relation to the width of the tab line, as set forth in Ishiguro ([0131] and [0142]-[0146]), with the efficiency and amount of light absorbed changing as the width of the light redirecting film in relation to the width of the tab line is varied, the precise width of the light redirecting film would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed width of the light redirecting film in relation to the tab line cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the width of the light redirecting film in relation to the tab line in the apparatus of modified Ishiguro to obtain the desired balance between the efficiency of the overall device and the amount of light absorbed by the solar cell (In re Boesch, 617 F.2d. 272, In re Aller, 105 USPQ 223). 
Regarding claim 4, modified Ishiguro discloses all the claim limitations as set forth above, but the reference does not expressly disclose the width of a light redirecting film is no larger than 120% of the width of the tabbing ribbon on which the light redirecting film is disposed.
As the efficiency of the device and amount of light absorbed by the solar cell are variables that can be modified, among others, by adjusting said width of the light redirecting film that is formed on the tab line in relation to the width of the tab line, as set forth in Ishiguro ([0131] and [0142]-[0146]), with the efficiency and amount of light absorbed changing as the width of the light redirecting film in relation to the width of the tab line is varied, the precise width of the light redirecting film would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed width of the light redirecting film in relation to the tab line cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the width of the light redirecting film in relation to the tab line in the apparatus of modified Ishiguro to obtain the desired balance between the efficiency of the overall device and the amount of light absorbed by the solar cell (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the In re Aller, 105 USPQ 223). 
Regarding claim 5, modified Ishiguro discloses all the claim limitations as set forth above.
While modified Ishiguro does not expressly disclose no light redirecting film is disposed on the tabbing ribbon portions between the solar cells, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have omitted forming the light redirection film on the tabbing ribbon portions between the solar cell as the light redirection film is only needed on the portions that face incident sunlight in order to redirect light impinging on the solar cells.
Regarding claim 7, modified Ishiguro discloses all the claim limitations as set forth above.
While modified Ishiguro does not expressly disclose the light redirecting film has a cross web shrinkage value between 0.5% and 3% at a temperature of 150oC, the reference discloses the light redirecting film can be a thin film of aluminum on a polymer base, as set forth above, which is substantially the same as the light redirecting film disclosed in the published instant specification ([0081]), and therefore will inherently display the recited properties. See MPEP 2112.01.
Regarding claim 8, modified Ishiguro discloses all the claim limitations as set forth above, but the reference does not expressly disclose the area of the tabbing ribbons' orthographic projections on a solar cell onto which the tabbing ribbons are disposed is 3% to 6% of the solar cell's surface area.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 10, modified Ishiguro discloses all the claim limitations as set forth above, and further discloses the optical structure layer comprises a microstructure layer (the ridges and troughs; as the member 40 and 23 have a thickness of 120 microns ([0048] and [0067]), it can be concluded that the ridges and troughs have a dimension smaller than the total thickness and therefore are microstructures) and a light reflecting layer (23A) disposed on the microstructure layer and made of metal material ([0070]).
Regarding claim 11, modified Ishiguro discloses all the claim limitations as set forth above, and further discloses the microstructure layer comprises a plurality of triangular prisms o and 140 o, preferably within a range between 110 o and 130 o (it is disclosed the ϴ2 can be less than or equal to 30 degrees ([0073]), which means the vertex angles of the triangular prism is 120 o).
Regarding claim 12, modified Ishiguro discloses all the claim limitations as set forth above, and further discloses lines perpendicular to the triangular prisms' smallest cross sections are defined to be trends of the triangular prisms, and the trends of the triangular prisms are parallel to the lengthwise direction of the light directing film to which the triangular prisms belong (see Figure 5, where the smallest cross sections of the triangular prisms would be a point on the peaks of the triangular prisms, and a “trend” would be a line that touches the peak and is parallel to the lengthwise direction of the light directing film).
Regarding claim 13, modified Ishiguro discloses all the claim limitations as set forth above, and further discloses lines perpendicular to the triangular prisms' smallest cross sections are defined to be trends of the triangular prisms, and the trends of the triangular prisms are at an angle with respect to the lengthwise direction of the light directing film to which the triangular prisms belong (see Figure 5, where the smallest cross sections of the triangular prisms would be a point on the peaks of the triangular prisms, and a “trend” would be a line that touches the peak and is at an angle to the lengthwise direction of the light directing film such as the line that shows ϴ2).
Regarding claim 14, modified Ishiguro discloses all the claim limitations as set forth above, and further discloses the angle is within a range between 10 and 890 (it is disclosed ϴ2 can be less than 30 degrees, as set forth above).
claim 15, modified Ishiguro discloses all the claim limitations as set forth above, and further discloses the light redirecting film further comprises an adhesive layer (21) and an insulating substrate layer (non-ridge portion of polymer layer 23B), the adhesive layer and the optical structure layer being disposed on the two sides in the thickness direction of the insulating substrate layer (see Figure 5), and the adhesive layer being disposed on a corresponding tabbing ribbon (see conductive adhesive 21 on tabbing ribbon 22 in Figure 5).
Regarding claim 18, modified Ishiguro discloses all the claim limitations as set forth above.
While modified Ishiguro does not expressly disclose the material making the adhesive layer is obtained by cross linking an acrylic pressure sensitive adhesive, the reference does disclose the adhesive layer can be acrylic resin ([0038]) and the tab line is bonded to the solar cell via the adhesive layer by applying pressure during bonding ([0059]).
Regarding limitations directed to the method of making said adhesive layer (i.e. “obtained by cross linking an acrylic pressure sensitive adhesive”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US 2017/0365727) in view of Kardauskas (US 5,994,641), as applied to claim 1 above, and further in view of Yoshimine (US 2012/0285503)
	Regarding claim 9, modified Ishiguro discloses all the claim limitations as set forth above, and further discloses the thickness of the solar cells is about 200 microns ([0097]), but the reference does not expressly disclose the thickness of the tabbing ribbons is less than the thickness of the solar cells.
	Yoshimine discloses a solar cell module comprising a tabbing ribbon (wiring member 11) having a thickness of about 150 microns ([0068]).
As modified Ishiguro is not limited to any specific examples of the thickness of the tabbing ribbon and as a tabbing ribbon having a thickness of about 150 microns and a width of 1 mm was well known in the art before the effective filing date of the claimed invention, as evidenced by Yoshimine above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a suitable thickness for the tabbing ribbon, including a thickness of about 150 microns in the device of modified Ishiguro.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result and one of ordinary skill in the art would have a reasonable expectation of success in doing so.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US 2017/0365727) in view of Kardauskas (US 5,994,641), as applied to claim 15 above, and further in view of Okamoto et al. (US 2010/0126551).
Regarding claim 16, modified Ishiguro discloses all the claim limitations as set forth above, and further discloses the material forming the adhesive layer can be a resin adhesive including acrylic resin, polyurethane, epoxy resin or a mixture thereof ([0038]), but the reference does not expressly disclose the adhesive layer is obtained by cross linking ethylene-vinyl acetate copolymer material.
Okamoto discloses an adhesive layer (31 and 32) for bonding a tabbing ribbon (41 and 42) to a solar cell (1), wherein the adhesive layer can be a thermosetting resin adhesive comprising a mixture of an epoxy resin, an acrylic resin, or an urethane resin or an EVA resin type where curing can be carried out under lower temperatures and completed within seconds ([0047]).
It would have been obvious to one of ordinary skill in the art to have used an EVA resin as the adhesive layer material in the device of modified Ishiguro, as taught by Okamoto, because it would have been a simple substitution of thermosetting resins such as epoxy, acrylic, and urethane resins with an EVA resin, such that the results of the substitution would have been predictable and they all can be cured under lower temperatures and completed within seconds, where EVA resin may be readily available as opposed to the other resins. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the adhesive layer as recited in the claim is the same as the adhesive layer disclosed by modified Ishiguro, as set forth above, the claim is unpatentable even though the adhesive layer of modified Ishiguro was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US 2017/0365727) in view of Kardauskas (US 5,994,641) and further in view of Okamoto et al. (US 2010/0126551), as applied to claim 16 above, and further in view of Kim et al. (US 2015/0040982).
Regarding claim 17, modified Ishiguro discloses all the claim limitations as set forth above, but the reference does not expressly disclose the adhesive layer material as obtained by cross linking ethylene-vinyl acetate copolymer material has a gel content of greater than 10%, 
Kim discloses an adhesive comprising EVA resin having a gel content greater than 50% (see Table 1).
As modified Ishiguro is not limited to any specific examples of the gel content of the EVA adhesive layer and as a gel content greater than 50% for an EVA adhesive layer was well known in the art before the effective filing date of the claimed invention, as evidenced by Kim above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used an EVA resin adhesive having a gel content greater than 50% in the device of modified Ishiguro.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Further, it is disclosed by Kim that having a gel content greater than 50% provides an EVA adhesive that resists thermal shrinkage and improved physical properties ([0058] and [0059]).
Claims 1, 3-8, 10-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (US 2017/0104121) in view of Gaume et al. (US 2018/0331241).
Regarding claim 1, O’Neill discloses a solar cell module (200; see Figure 6A), comprising: 
a plurality of solar cells (202); 
a light transmitting element (230) disposed on the light receiving side of the plurality of solar cells (see Figure 6A); 

a plurality of tabbing ribbons (204) disposed on the light receiving surfaces of the plurality of solar cells for connecting the plurality of solar cells ([0062]; see Figure 6A); and 
a light redirecting film (20/210) disposed upon the on-the-cell portion of at least one said tabbing ribbon ([0064]); 
the light redirecting film comprises an optical structure layer (microstructures 32) facing the light transmitting element (see Figure 6A), for reflecting light toward the interface between the light transmitting element and the air, which light is subsequently totally internally reflected back to the surfaces of the solar cells ([0071]).
While O’Neill does not explicitly disclose the thickness of the light redirecting film is between 20 µm and 115 µm, it is disclosed the microstructures have a height of 5-500 microns ([0048]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
While modified O’Neill does not expressly disclose the gram weight of the front encapsulant layer is between 400 g/m2 and 500 g /m2, O’Neill discloses the front encapsulant layer can be EVA ([0067]).

As modified O’Neill is not limited to any specific examples of the thickness of the front encapsulant made of EVA and as a thickness of at least 0.3 mm for the encapsulant was well known in the art before the effective filing date of the claimed invention, as evidenced by Gaume above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an appropriate thickness for the front encapsulant layer such as 0.2 mm in the device of modified O’Neill.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result and one of ordinary skill in the art would have a reasonable expectation of success in doing so. 
It is evidenced by Omnexus that EVA has a density of about 0.93 g/cm3, which means with a thickness of at least 0.3 mm, the gram weight of the front encapsulant layer will be at least 279 g/m2. 
As the longevity and the efficiency of the overall device are variables that can be modified, among others, by adjusting said thickness of the front encapsulant layer, where it is well known in the art by one of ordinary skill in the art that the encapsulant layer provides shock absorbance to the device but also deteriorates through time and affects the transmittance of light to the solar cells, with the longevity and efficiency of the overall device varying as the thickness of the front encapsulant layer is adjusted, the precise thickness of the front encapsulant layer (and thus, gram weight of the front encapsulant layer) would have been considered a result effective variable by one having ordinary skill in the art before the effective In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 3, modified O’Neill discloses all the claim limitations as set forth above, and further discloses the result of a light redirecting film's width subtracting the width of the tabbing ribbon on which the light redirecting film is disposed is within a range of 0 to 0.1 mm (it is disclosed the light redirecting film can have a 1.5 mm width and as well as the tabbing ribbon; [0095]).
The reference does not expressly disclose the thickness of the light redirecting film is less than 50 µm.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
claim 4, modified O’Neill discloses all the claim limitations as set forth above, and further discloses the width of a light redirecting film is no larger than 120% of the width of the tabbing ribbon on which the light redirecting film is disposed (as set forth in claim 3).
Regarding claim 5, modified O’Neill discloses all the claim limitations as set forth above.
While modified O’Neill does not expressly disclose no light redirecting film is disposed on the tabbing ribbon portions between the solar cells, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have omitted forming the light redirection film on the tabbing ribbon portions between the solar cell as the light redirection film is only needed on the portions that face incident sunlight in order to redirect light impinging on the solar cells.
Regarding claim 6, modified O’Neill discloses all the claim limitations as set forth above, and further discloses the material making the front encapsulant layer includes ethylene –vinyl acetate copolymer material (as set forth above).
Regarding claim 7, modified O’Neill discloses all the claim limitations as set forth above.
While modified O’Neill does not expressly disclose the light redirecting film has a cross web shrinkage value between 0.5% and 3% at a temperature of 150oC, the reference discloses the light redirecting film can be made from a thin film of metal on a polymer base, as set forth above, which is substantially the same as the light redirecting film disclosed in the published instant specification ([0081]), and therefore will inherently display the recited properties. See MPEP 2112.01.
Regarding claim 8, modified O’Neill discloses all the claim limitations as set forth above, but the reference does not expressly disclose the area of the tabbing ribbons' orthographic 
As the efficiency of the device and amount of light absorbed by the solar cell are variables that can be modified, among others, by adjusting said area of the solar cell covered by the tab line, as set forth in [0005], [0006], and [0009], with the efficiency and amount of light absorbed changing as the area of the solar cell covered by the tab line is varied, the precise area of the solar cell covered by of the tab line would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed area of the solar cell covered by the tab line cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the area of the solar cell covered by the tab line in the apparatus of modified O’Neill to obtain the desired balance between the efficiency of the overall device and the amount of light absorbed by the solar cell (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 10, modified O’Neill discloses all the claim limitations as set forth above, and further discloses the optical structure layer comprises a microstructure layer (32) and a light reflecting layer (34) disposed on the microstructure layer and made of metal material ([0054]).
claim 11, modified O’Neill discloses all the claim limitations as set forth above, and further discloses the microstructure layer comprises a plurality of triangular prisms ([0048]), and the vertex angles of the triangular prisms are within a range between 100o and 140 o, preferably within a range between 110 o and 130 o (it is disclosed the vertex is 120 o; [0048]).
Regarding claim 12, modified O’Neill discloses all the claim limitations as set forth above, and further discloses lines perpendicular to the triangular prisms' smallest cross sections are defined to be trends of the triangular prisms, and the trends of the triangular prisms are parallel to the lengthwise direction of the light directing film to which the triangular prisms belong (see Figure 1B, where the smallest cross sections of the triangular prisms would be a point on the peaks of the triangular prisms, and a “trend” would be a line that touches the peak and is parallel to the lengthwise direction of the light directing film).
Regarding claim 13, modified O’Neill discloses all the claim limitations as set forth above, and further discloses lines perpendicular to the triangular prisms' smallest cross sections are defined to be trends of the triangular prisms, and the trends of the triangular prisms are at an angle with respect to the lengthwise direction of the light directing film to which the triangular prisms belong (see Figure 2, where the smallest cross sections of the triangular prisms would be a point on the peaks of the triangular prisms, and a “trend” would be a line that touches the peak and is at an angle to the lengthwise direction of the light directing film, such as bias angle B).
claim 14, modified O’Neill discloses all the claim limitations as set forth above, and further discloses the angle is within a range between 10 and 890 (it is disclosed the bias angle B is in the range of 20 to 70 degrees; [0050]).
Regarding claim 15, modified O’Neill discloses all the claim limitations as set forth above, and further discloses the light redirecting film further comprises an adhesive layer (102; not labeled in Figure 4; [0059]) and an insulating substrate layer (30), the adhesive layer and the optical structure layer being disposed on the two sides in the thickness direction of the insulating substrate layer (see Figure 4), and the adhesive layer being disposed on a corresponding tabbing ribbon ([0060]).
Regarding claim 16, modified O’Neill discloses all the claim limitations as set forth above, and further discloses the material forming the adhesive layer can be EVA ([0059]), but the reference does not expressly disclose the adhesive layer is obtained by cross linking ethylene-vinyl acetate copolymer material.
Regarding limitations directed to the method of making said adhesive layer (i.e. “obtained by cross linking ethylene vinyl acetate copolymer material”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 18, modified O’Neill discloses all the claim limitations as set forth above, and further discloses the material making the adhesive layer is obtained by cross linking an acrylic pressure sensitive adhesive (it is disclosed the acrylic PSA can be made by including cross-linking agents; [0059]).
Regarding limitations directed to the method of making said adhesive layer (i.e. “obtained by cross linking an acrylic pressure sensitive adhesive”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the adhesive layer as recited in the claim is the same as the adhesive layer disclosed by modified Ishiguro, as set forth above, the claim is unpatentable In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (US 2017/0104121) in view of Gaume et al. (US 2018/0331241), as applied to claim 16 above, and further in view of Kim et al. (US 2015/0040982).
Regarding claim 17, modified O’Neill discloses all the claim limitations as set forth above, but the reference does not expressly disclose the adhesive layer material as obtained by cross linking ethylene-vinyl acetate copolymer material has a gel content of greater than 10%, preferably has a gel content of greater than 20%, more preferably has a gel content of greater than 50%.
Kim discloses an adhesive comprising EVA resin having a gel content greater than 50% (see Table 1).
As modified O’Neill is not limited to any specific examples of the gel content of the EVA adhesive layer and as a gel content greater than 50% for an EVA adhesive layer was well known in the art before the effective filing date of the claimed invention, as evidenced by Kim above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used an EVA resin adhesive having a gel content greater than 50% in the device of modified O’Neill.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Further, it is disclosed by Kim that having a gel content greater than 50% 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721